85255: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30901: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85255


Short Caption:IN RE: ESTATE OF BACLETCourt:Supreme Court


Related Case(s):64021, 64021-COA, 64298, 76479, 76479-COA, 77483, 77483-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - PR0100138Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJeffrey Baclet
					In Proper Person
				


RespondentRosalie BacletJonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						Richard Williamson
							(Robertson, Johnson, Miller & Williamson)
						





Docket Entries


DateTypeDescriptionPending?Document


08/31/2022Filing FeeFiling Fee due for Appeal. (SC)


08/31/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-27422




08/31/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-27433




09/09/2022Filing FeeFiling Fee Paid. $250.00 from Jeffrey Lyle Baclet.  Check no. 220. (SC)


09/09/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-28304




09/14/2022Filing FeeReturned Filing Fee. Money Order No. 28255097373 returned to Jeffrey Baclet.  (SC)


09/23/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-29936




09/30/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-30901




09/30/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-30975




10/12/2022TranscriptFiled Notice from Court Reporter. Judith Ann Schonlau stating that the requested transcripts were delivered.  Dates of transcripts: 7/20/22. (SC)22-32211




10/25/2022RemittiturIssued Remittitur. (SC).22-33535




10/25/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View